DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim 1 is amended. Claims 2-9 & 13 are cancelled. Claims 14-17 are newly added Claims 1, 10-12 & 14-17 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 10-12 & 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Minamibori (US 2015/0030910 A1) in view of Kandori (US 2016/0145477 A1), Ando (US 2015/0367601 A1), Cho (US 2014/0377554 A1) and Kaibin (US 2014/0370368 A1)
Regarding claims 1 & 14, Minamibori teaches a packaging material (1) for a battery (i.e power storage device) comprising: 										a heat resistant resin layer (2) comprising a bi-axially stretched polyamide film serving as an outer layer; 											a heat fusible resin layer (3) serving as an inner layer;					a metal foil layer (4) such as an aluminum foil having a chemical conversion coating formed on both sides thereof disposed between the heat resistant resin layer and the heat fusible resin layer; 													an outer adhesive layer (5) for bonding the heat resistant layer and the metal foil layer;		an adhesive strengthening layer (30) disposed between the heat resistant layer and the outer adhesive layer, wherein the heat resistant resin layer is composed of a heat resistant resin film with a hot water shrinkage percentage of preferably 3.5% to 5% (Fig. 2; [0049]-[0052] & [0058], [0100]-[0101] & [0119]).										However, Minamibori is silent as to (1) the outer adhesive layer being a cured film of an electron ultraviolet light (UV) curable resin composition comprising an acrylate resin at a content rate of 70 to 98 mass%, a photo-radical polymerization initiator at a content rate of 0.1 to 5 mass%, a silane coupling agent at content rate of 0.1 to 5 mass%, an acid anhydride at a content rate of 0.1 to 5 mass%, a phosphoric acid containing (meth)acrylate at a content rate of 0.1 to 10 mass%, one or more resins selected from the group consisting of an epoxy resin, an oxetane resin and a vinyl ether resin at a content rate of 1 to 20 mass%, and a photo-cationic polymerization initiator at a content rate of 0.5 to 5 mass%; (2) a Young’s modulus of the cured film being 90 MPa to 400 MPa.								Kandori teaches a battery packaging material comprising an adhesive layer provided 
	Cho teaches an adhesive layer including a cured film formed from a curable resin composition comprising an acrylate resin and an polymerization initiator including a photo-radical initiator and a photo-cationic polymerization initiator ([0026], [0028]-[0030], [0033]-[0034] & [0036]). Cho further teaches a content of the initiator (i.e including a photo-cationic 
Kaibin teaches a packaging material comprising a heat resistant layer (2) serving as an outer layer; a heat fusible resin layer (3) serving as an inner layer; and metal foil layer (4) disposed between both layers, wherein the heat resistant layer and the metal foil layer are bonded via an outer adhesive layer (5) composed of a cured film having a Young’s modulus preferably between 100 MPa and 300 MPa (Fig. 1; [0047]-[0048] & [0066]).						It would have been obvious to one ordinary skill in the art, before the effective filing date of the present invention, to limit a Young’s modulus of the cured film to between 100 MPa and 300 MPa in order to obtain good formability of the packaging material and improve bonding strength between the heat-resistant layer and the metal foil layer as taught by Kaibin ([0066]).
Regarding claims 10 & 15, Minamibori as modified by Kandori, Ando, Cho and Kaibin teaches the respective packaging material of claims 1 & 14 as shown above. Minamibori further teaches a packaging case for a power storage device, wherein the packaging case is made of a formed product of the packaging material ([0048]).
Regarding claims 11-12, Minamibori as modified by Kandori, Ando, Cho and Kaibin, respectively, teaches the packaging case of claim 10 and the packaging material of claim 1 as a packaging member for a battery but does not explicitly teach a power storage device comprising 
Regarding claims 16-17, Minamibori as modified by Kandori, Ando, Cho and Kaibin, respectively, teaches the packaging case of claim 15 and the packaging material of claim 14 as a packaging member for a battery but does not explicitly teach a power storage device comprising a power storage device main body which is packaged by the packaging member. However, one of ordinary skill in the art would have found it obvious to package an electrode assembly (i.e power storage device main body) of a power storage device such as a battery with the packaging member of modified Minamibori, as described above, because Minamibori teaches the packaging member to be suitable for packaging a battery. As further evidenced by Kandori, the packaging member hermetically seals and stores cell elements such as a positive electrode, a negative electrode and an electrolyte which make up an electrode assembly of the battery. 

Response to Arguments
Applicant's arguments filed 10/04/2021 have been fully considered but they are not persuasive. In response to applicant’s arguments that the combination of references (i.e Minamibori, Kandori, Ando, Cho and Kaibin does not fairly teach or suggest (1) the heat resistant resin layer being a biaxially stretched polyamide film, (2) the metal foil layer being an aluminum foil wherein a conversion coating has been formed on both sides of the aluminum foil, as instantly recited in respective claims 1 & 14 and (3) an ultraviolet light curable resin composition including a photo-radical polymerization initiator, the examiner respectfully disagrees.												However, as to (1) and (2), contrary to applicant’s assertions, Minamibori teaches both the heat resistant resin layer being a biaxially stretched polyamide film ([0058]) and the metal foil layer being an aluminum foil wherein a conversion coating has been formed on both sides of the aluminum foil ([0100]-[0101] & [0119]). 								With regards to (3), applicant specifically argues that Kanodri merely teaches the resin composition being cured by applying an electron beam but does not explicitly teach an ultraviolet light curable resin composition including a photo-radical polymerization initiator. In contrast with applicant’s assertions, it is noted that Kandori clearly teaches a resin composition which can be cured using either one of an electron beam or ultraviolet light ([0036]). Furthermore, Cho renders obvious the use of photo-radical and photo-cationic polymerization initiators in view of inducing suitable curing of a resin composition for an adhesive layer. While Cho does not explicitly teach an ultraviolet light curable resin composition, it is noted that Cho broadly teaches that inventive resin composition can be cured using heat and/or light ([0026]). However, one of ordinary skill in the art would readily recognize ultraviolet light, as a possible light source, for curing resin compositions. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).													Thus, in view of the foregoing, claims 1, 10-12 & 14-17 stand rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 			A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL T ZEMUI whose telephone number is (571)272-4894.  The examiner can normally be reached on M-F 8am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NATHANAEL T ZEMUI/Examiner, Art Unit 1727